Mr. Chief Justice Klingbiel delivered the opinion of the court: After a hearing on a petition by the commissioners of the McGee Creek Levee and Drainage District, the circuit court of Pike County granted authority to increase the annual maintenance assessments from $19,394 to $37,980. Pursuant to the court’s direction the commissioners thereafter prepared and filed an assessment roll purporting to set forth the amount of annual benefits to be assessed against each tract. Certain objecting landowners moved to strike and dismiss the assessment roll on the ground, inter alia, that it fails to assess the lands proportionately and assesses the objectors’ properties for an amount in excess of the benefits to be received. The motion was denied, and a jury was impaneled which heard evidence and found the benefits to be as set forth in the assessment roll. From a judgment on the verdict certain of the objecting landowners appeal directly to this court. At the outset the jurisdiction of our court must be determined. The only basis for our jurisdiction in this case would be that the revenue is involved. An opinion has been rendered at the present term of this court in City of Waukegan v. Drobnick, post, p. 580, which holds that a special assessment levied under the Local Improvement Act clearly does not affect the general revenue of either the State or any other taxing body, and determines our jurisdiction in this case. The cause is therefore transferred to the Appellate Court for the Fourth District. Cause transferred.